Order, Supreme Court, New York County (Joan Lobis, J.), entered July 23, 1992, which, inter alia, conditionally granted defendants’ motion pursuant to CPLR 5015 to vacate a default judgment entered against defendants on February 21, 1992 on plaintiffs’ motion for summary judgment in lieu of complaint, and which denied defendants’ motion seeking to stay, or, in the alternative, to dismiss the underlying action pursuant to CPLR 3211 (a) (4) and 2201 on the ground of a prior action pending before the United States District Court for the Southern District of New York, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in granting vacatur where defendants established an excusable default of short duration which resulted in no prejudice to plaintiffs (Gersten v Gersten, 134 AD2d 224; Arred Enters. Corp. v Indemnity Ins. Co., 108 AD2d 624). In addition, defendants established a meritorious defense in that plaintiffs’ motion for summary judgment in lieu of complaint pursuant to CPLR 3213 was inappropriate in the underlying action where resort to extrinsic documentation, beyond the stock purchase agreement sued upon, is necessary to determine the principal amount of the defendants’ alleged indebtedness (Hirsch v Rifkin, 166 AD2d 293; Tradition N. Am. v Sweeney, 133 AD2d 53).
The IAS Court also properly denied defendants’ motion seeking to stay or, in the alternative, to dismiss the underlying action pursuant to CPLR 3211 (a) (4) and 2201 based upon a pending Federal action where the defendants failed to establish complete identity of the parties, causes of action and of the relief sought in the two actions or that a determination in the Federal action will necessarily determine and dispose of all the issues in both actions were the requested stay or dismissal granted (Morgulas v Yudell Realty, 161 AD2d 211; *717Abrams v Xenon Indus., 145 AD2d 362). Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.